 

Exhibit 10.2

 

RESTRICTED SHARE AWARD AGREEMENT (EMPLOYEE)

 

This Restricted Share Award Agreement (“Agreement”) has been entered into as of
the ____ day of ________, _____, between Hurco Companies, Inc., an Indiana
corporation (the “Company”) and ___________________ (“Participant”), an employee
of the Company or one of the Company's subsidiaries pursuant to the Company's
2008 Equity Incentive Plan (the “Plan”).

 

WHEREAS, the committee of the Board of Directors of the Company appointed to
administer the Plan (the “Committee”), has made an award of Restricted Shares
(as defined in the Plan; capitalized terms used in this Agreement and not
defined herein shall have the meanings given to them in the Plan) to Participant
pursuant to the terms and conditions as provided in the Plan and this Agreement;
and

 

WHEREAS, the Company and Participant desire to set forth the terms and
conditions of the award;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and Participant agree as follows:

 

1.          Grant of Award. Subject to the terms and conditions stated in the
Plan and this Agreement, the Committee hereby grants to Participant an award of
____ Restricted Shares. The date of this grant (the “Restricted Share Award
Date”) is _________ __, ____.

 

2.          Representations of Participant. Participant hereby (a) accepts the
award of Restricted Shares described in paragraph 1, (b) agrees that the
Restricted Shares will be held by him or her and his or her successors subject
to (and will not be disposed of except in accordance with) all of the
restrictions, terms and conditions contained in this Agreement and the Plan, and
(c) agrees that certificates, if any, evidencing the Restricted Shares shall
bear the following legend or such other legend as the Company, from time to
time, deems appropriate:

 

“The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) contained in the
Hurco Companies, Inc. 2008 Equity Incentive Plan, and an Award Agreement entered
into between the registered owner and Hurco Companies, Inc. Copies of the Plan
and Award Agreement are on file in the office of the Secretary of Hurco
Companies, Inc.”

 

3.          Vesting. Subject to the terms of the Plan, the Restricted Shares
held by Participant shall become fully vested and nonforfeitable if he or she
still is, and since the date of this Agreement has continuously been, employed
by the Company or one of its subsidiaries [three years from the Restricted Share
Award Date] [as to ______________________ [insert fraction, such as 1/3] of the
Restricted Shares on a cumulative basis, on each of the [insert anniversary
dates, such as first, second and third] anniversaries of the Restricted Share
Award Date].

 

 

 

 

4.          Restricted Period. Except as otherwise provided in this Agreement or
the Plan, Participant may not sell, assign, transfer, pledge or otherwise
dispose of or encumber any of the Restricted Shares, or any interest therein,
until his or her rights in such shares have vested in accordance with this
Agreement (the “Restricted Period”). Any purported sale, assignment, transfer,
pledge or other disposition or encumbrance in violation of this Agreement or the
Plan will be void and of no effect. Participant may, at any time during the
Restricted Period, waive all rights with respect to the Restricted Shares by
delivering to the Company a written notice of such waiver.

 

5.          Rights as Shareholder. During the Restricted Period, and except as
otherwise provided in the Plan, Participant shall have all the rights of a
shareholder with respect to the Restricted Shares, including, but not limited
to, the right to receive all cash dividends paid on the Restricted Shares and
the right to vote the Restricted Shares. Stock dividends and shares issued as a
result of any stock-split, if any, issued with respect to the Restricted Shares
shall be treated as additional Restricted Shares and shall be subject to the
same restrictions and other terms and conditions that apply with respect to, and
shall vest or be forfeited at the same time as, the Restricted Shares with
respect to which such stock dividends or shares are issued.

 

6.          Forfeiture. Except as provided in the Plan or determined by the
Committee, in its sole discretion, upon termination of employment with the
Company or one of its subsidiaries for any reason other than death or
Disability, Participant shall forfeit all unvested Restricted Shares, and shall
not receive any compensation for such forfeited Restricted Shares. Participant
shall have no further rights as a shareholder of the Company with respect to the
forfeiture, including, without limitation, any right to receive any distribution
payable to shareholders of record on or after the date of such forfeiture.
Except as provided in the Plan, if Participant’s employment with the Company or
one of its subsidiaries is terminated by reason of death or Disability before
any Restricted Period has expired, the Restricted Shares will become fully
vested.

 

7.          Certificates or Book Entry. As soon as practicable after the
Restricted Share Award Date, the Company shall issue stock certificates or
establish book entries evidencing the Restricted Shares which will be registered
in Participant’s name, and shall bear whatever legend the Committee shall
determine, including, but not limited to, the legend set forth in paragraph 2.
Any certificates issued shall be held by the Company pending vesting. To the
extent the Restricted Shares become vested, the Company shall promptly provide
Participant (or in the case of his death, his designated beneficiary) the
certificates or book entries for the appropriate number of Shares.

 

8.          Withholding.   In connection with the delivery of Shares as a result
of the vesting of Restricted Shares, Participant shall be required to satisfy
all applicable tax withholding requirements by having the Company withhold
otherwise deliverable Shares.

 

9.          Qualification of Rights. Neither this Agreement nor the existence of
the award shall be construed as giving Participant any right to be retained as
an employee of the Company or any of its subsidiaries.

 

2

 

 

10.        Plan Controlling and Committee Determinations. The terms and
conditions set forth in the Agreement are subject in all respects to the terms
and conditions of the Plan, which are controlling. The Committee has full and
complete authority, subject only to the express provisions of the Plan, to
interpret the Plan and make all determinations deemed necessary or advisable for
the administration of the Plan. All determinations and interpretations of the
Committee shall be binding and conclusive upon Participant and his or her legal
representatives.

 

11.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.

 

12.        Notices. All notices and other communications required or permitted
under this Agreement shall be written and shall be delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Indianapolis, Indiana, and if to Participant or his or her successor,
to the address last furnished by Participant to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
Participant.

 

13.        No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

3

 

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.

 

  HURCO COMPANIES, INC.       By:       Michael Doar, Chairman and Chief
Executive Officer               [Participant]

 

4

 